         CASE 0:18-cr-00150-DWF-HB Doc. 478 Filed 09/09/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 United States of America,                            Criminal No. 18-150(1) (DWF/HB)

                      Plaintiff,

 v.                                                                               ORDER

 Michael Hari, (n/k/a Emily Claire Hari),

                      Defendant.

       This matter is before the Court on Defendant’s motion to continue sentencing or

for a recommendation to attend medical appointments. (Doc. No. 475.) The Government

opposes Defendant’s motion to continue the sentencing but does not object to the

Defendant attending medical appointments. (Doc. No. 476.)

       Based upon the presentation of the parties and the Court having carefully reviewed

the history of the file and the current status of the Defendant both here and in the District

of Illinois, and the Court being otherwise duly advised in the premises, hereby enters the

following:

                                          ORDER

       1.      The Court respectfully DENIES Defendant’s motion to continue the

sentencing hearing (Doc. No. [475]).

       2.      However, the Court respectfully directs that the Defendant attend the

medical appointments prior to being transferred to the State of Illinois for the pending

case in Illinois.

Dated: September 9, 2021                    s/Donovan W. Frank
                                            DONOVAN W. FRANK
                                            United States District Judge
